Title: To George Washington from George Cabot, 9 May 1795
From: Cabot, George
To: Washington, George


          
            Sir—
            Brookline [Mass.] 9th May 1795
          
          I have communicated to Judge Phillips the contents of the several letters with which you honor’d me on the 16th of April— and I have the pleasure to inform you that the young Lees & Brents mentioned by your Nephew will probably be admitted at Andover, and if it happens otherwise they will be received at Exeter into the Academy there which is an Establishment in all respects similar & enjoys the equal patronage of Judge Phillips. Mrs Cabot desires to join me in expressing to you & Mrs Washington those sentiments of respect & Esteem with which I am Dear Sir your most obedient Servant
          
            George Cabot
          
        